Citation Nr: 0318556	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from December 1986 to 
February 1992.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision from the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for hepatitis C.  


REMAND

The record suggests possible post-service risk factors for 
hepatitis C.  Moreover, there are ambiguous private medical 
opinions with regard to the source of the veteran's 
hepatitis.  Accordingly, a VA hepatology examination and 
medical opinion are needed to determine whether current 
hepatitis C resulted from an event in active service.  A VA 
examination and medical opinion is necessary if there is 
competent evidence of current disability that may be 
associated with active service but the record includes 
insufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A (West 2002).  

A VA examination and medical opinion is necessary because the 
etiology of the veteran's chronic hepatitis C is unclear.  In 
July 2000, two private physicians opined that the veteran 
might have acquired his chronic hepatitis C while serving in 
the military, possibly from receiving pneumatic injections 
just before, during, and just after service in the Persian 
Gulf from September 1990 to April 1991.  At the same time, 
one of the physicians noted two post-service risk factors, 
which indicated that hepatitis C could have resulted from the 
veteran getting tattoos in 1998 or from post-service 
intravenous drug use.  The record also reflects an additional 
post-service risk factor.  At a May 1998 VA mental health 
visit, the veteran expressed concern about his own behavior 
that led to sexual contact with multiple persons after 
service.  For these reasons, a VA examination is necessary to 
determine the etiology of the veteran's chronic hepatitis C.  

Further, a new VA examination should also be accorded to the 
veteran because, in June 2002, the veteran testified that he 
missed the scheduled April 2001 VA examination because notice 
of the examination was mailed to the wrong address.  The 
record does not include a letter or report of contact to show 
that the veteran received notice of the date, time, and 
location of the scheduled April 2001 VA examination.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran, the case is remanded to the RO for the 
following development:  

1.  The veteran should be afforded a VA 
hepatology examination.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  38 C.F.R. 
§ 3.655 (2002).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner before the examination.  

The VA hepatology examiner should conduct 
any indicated studies, note whether the 
claims folder was reviewed before the 
examination, and state a medical opinion 
as to: i) the medical classification of 
the veteran's current hepatitis C, if 
any, and the data for classification; 
ii) whether it is as likely as not that 
current hepatitis C resulted from 
receiving pneumatic injections just 
before, during, and just after service in 
the Persian Gulf from September 1990 to 
April 1991, or any other event in active 
service from December 1986 to February 
1992; and iii) whether it is as likely as 
not that current hepatitis C resulted 
from getting tattoos in 1998, post-
service intravenous drug use, or post-
service sexual contact with multiple 
persons.  Any opinions expressed by the 
VA examiner must be accompanied by a 
complete rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi 
, 16 Vet. App. 183, 187 (2002); McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Vet. 
App. Act are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
service connection for hepatitis C based 
upon the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claims.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



